Citation Nr: 1712726	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-43 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1981 to September 2005.  
      
This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a video conference hearing in March 2016 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In July 2016, the Board remanded the matter for further development.  It is now back before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's bilateral elbow disability, diagnosed as lateral epicondylitis, is etiologically related to service.

2.  Bilateral sensorineural hearing loss was not first manifested during active duty service or the first post-service year; the weight of the competent and credible evidence is against a finding that hearing loss is related to military service. 

3.  Tinnitus was not first manifested during active duty service or the first post-service year; the weight of the competent and credible evidence is against a finding that tinnitus is related to military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2016). 

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).
 
3.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claims in July 2016 for additional evidentiary development.  In particular, the Board remanded the Veteran's claim for entitlement to service connection for a bilateral elbow disability to afford the Veteran a VA examination with an opinion as to the nature and etiology of any currently diagnosed bilateral elbow disability.  The Board remanded the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability to afford the Veteran another VA examination to determine if the Veteran had a currently diagnosed bilateral hearing loss disability that was related to his noise exposure in service.  The Board also instructed the AOJ to contact the Veteran to identify any outstanding records of pertinent medical treatment.
In August 2016, the AOJ requested that the Veteran identify and authorize VA to obtain any outstanding treatment records pertinent to his claims on appeal.  The Veteran did not respond to this request.  In September 2016, the AOJ obtained VA examinations for the Veteran's claimed bilateral elbow, bilateral hearing loss, and tinnitus disabilities.  The examination reports included all opinions as requested by the Board.  The AOJ readjudicated the Veteran's claim in a December 2016 Supplemental Statement of the Case.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

VA's duty to notify was satisfied by letter dated in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, all identified and obtainable post-service treatment records, and lay statements have been associated with the record.  

With respect to the claim for entitlement to service connection for a bilateral elbow disability, as discussed above, pursuant to the Board's July 2016 remand, the Veteran was afforded a VA examination with etiology opinion in September 2016.  The September 2016 examination report contained an etiology opinion as requested by the Board.  The Board finds that the opinion provided was thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to the claims for entitlement to service connection for bilateral hearing loss and tinnitus, the Veteran was afforded VA examinations in November 2007 and April 2010.  As discussed above, pursuant to the Board's July 2016 remand, the Veteran was afforded another VA examination with etiology opinion in September 2016.  The September 2016 examination report contained all findings as requested by the Board.  The Board finds that the September 2016 opinion was thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

While hearing loss disability and tinnitus are not diseases listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature; hence, the Veteran's hearing loss, as well as his tinnitus, to the extent that they have been shown by the evidence as being disabling, may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

With respect to the claim for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Bilateral Elbow

The Veteran is seeking entitlement to service connection for a bilateral elbow disability.  He contends that his bilateral elbow disability is either related to a Humvee accident in 1999 or overuse from 24 years of active duty service.  See March 2016 Travel Board hearing testimony.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a bilateral elbow disability is not warranted.

The Veteran's service treatment records are silent for any complaints of or treatment for symptoms suggestive of elbow problems, or a diagnosis of a bilateral elbow disability.  The Veteran's March 1981 entrance examination was within normal limits.  The Veteran's five-year physical in July 1986 was within normal limits.  A March 1999 service treatment record documented a Humvee accident with resulting back pain, head injury, nosebleed, and wounds.  In a report of medical history dated in December 2002, the Veteran reported recurrent back pain from a Humvee accident and foot trouble.  He did not report any elbow problems.  In the Veteran's report of medical history on retirement from active duty, he complained of shoulder pain, back pain, foot trouble, swollen/painful joints, and arthritis of the bilateral ankles.  He did not report any elbow problems.  The Veteran's retirement examination dated in May 2005 did not reveal any elbow problems.

Post-discharge, the Veteran first received treatment for elbow problems in 2008.  In August 2008, the Veteran was assessed with tendonitis of the elbow.  In December 2008, the Veteran complained of bilateral elbow pain for months.  X-ray imaging did not reveal any acute findings.  The assessment was lateral epicondylitis (tennis elbow).  Notably, on VA examination in July 2005, the Veteran did not have any complaints regarding his elbows.

In the Board hearing dated in March 2016, the Veteran testified that he injured his right elbow after receiving a puncture wound as a result of the Humvee accident in service.  He testified that he also injured the left elbow at the same time when he locked his arms to brace himself for the accident.  He indicated that he continued to have problems with his elbows throughout his time in service and was treated with injections in both elbows.  He stated that he received physical therapy for this condition after discharge.  He stated that although he had been diagnosed with tennis elbow, none of his doctors had related this diagnosis to the injury in service.

Pursuant to the Board's July 2016 remand, in September 2016, the Veteran was afforded a VA examination for his bilateral elbows.  The examiner noted a diagnosis of bilateral lateral epicondylitis (2008).  The Veteran reported right-sided elbow pain ever since his Humvee accident in service in 1999.  The Veteran indicated that at that time, he suffered a medial arm puncture wound to his right arm, along the biceps area, about two inches about his elbow.  The Veteran reported persistent pain in the right elbow, but it was never severe enough to report the injury to his superiors.  The Veteran reported that he began experiencing left-sided elbow pain about one to two years after he left service.  He noted that at this time, he had just started working at the Commissary as a stocker.  The Veteran indicated that the left and right elbow pains were similar.  He noted treatment with bilateral elbow steroid injections for lateral epicondylitis about a decade ago with great pain relief.  The Veteran currently reported left greater than right elbow pain and swelling.

The examiner found that the Veteran's bilateral elbow disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran suffers from bilateral lateral epicondylitis, which is an overuse injury due to being a stocker at the Commissary and performing repetitive lifting duties.  The examiner noted that the Veteran had no such similar complaints while he was in the military.  The examiner explained that the Humvee accident resulted in a puncture wound to the medial aspect of the arm, which is too far away from the lateral epicondyle to be of significance.  Additionally, the examiner explained that in light of the bilateral nature of the Veteran's current complaints, the condition is not due to a single-sided injury while in service.  Finally, the examiner found that the Veteran had left greater than right epicondylitis, and the puncture wound was on the right arm.

The Veteran has been diagnosed with obstructive bilateral lateral epicondylitis.  Accordingly, as there is a current bilateral elbow disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

The Board finds that the weight of the evidence is against a finding that the Veteran's bilateral lateral epicondylitis is etiologically related to the Veteran's active duty service.  

Here, the Board is placing significant probative value on the September 2016 VA examiner's opinion that the diagnosed bilateral lateral epicondylitis was less likely than not etiologically related to the Veteran's active duty service.  The September 2016 examiner adequately explained why the Veteran's currently diagnosed bilateral lateral epicondylitis was not related to active duty service with appropriate consideration of the Veteran's reports, the service treatment records, and the post-service medical evidence.  

In reaching his conclusion, the September 2016 examiner explained that the Veteran suffered from bilateral lateral epicondylitis, which was an overuse injury due to being a stocker at the Commissary and performing repetitive lifting duties.  The examiner noted that the Veteran had no such similar complaints while he was in the military.  The examiner acknowledged the Humvee accident in service, but indicated that this accident resulted in a puncture wound to the medial aspect of the arm, which was too far away from the lateral epicondyle to be of significance.  Additionally, the examiner explained that in light of the bilateral nature of the Veteran's current complaints, the condition was not due to a single-sided injury while in service.  Finally, the examiner found that the Veteran had left greater than right epicondylitis, and the puncture wound was on the right arm.

The Board finds the September 2016 opinion to be adequate and reliable, and affords it great probative weight.  The Board is particularly persuaded to assign great probative weight to this opinion because the VA examiner had the entire claims file for review, examined the Veteran, and provided a rationale for her conclusion that was grounded in the evidence of record.  Moreover, there is no competent medical evidence to refute the conclusion of the VA examiner or to otherwise establish a link between the currently diagnosed bilateral elbow disability and service.  Considering the above, the Board finds that the opinion of the September 2016 VA examiner adequately explains why the Veteran's current bilateral elbow disability is not etiologically related to service.  As such, there is no basis for service connection. 

In this case, the Board ultimately places far more probative weight on the lack of any reports of symptoms suggestive of, or diagnosis of, any bilateral elbow problems during active duty service or on separation from service, and the negative VA medical opinion of record which attributed the Veteran's current bilateral elbow disability to overuse following discharge from service due to being a stocker at the Commissary and performing repetitive lifting duties.  Given that the most probative opinion is against a finding of a relationship between the currently diagnosed bilateral elbow disability and service, the Board finds that service connection is not warranted.  

In summary, the weight of the evidence does not support a finding that the Veteran's current bilateral lateral epicondylitis is etiologically related to a disease, injury, or event in service, to include the Humvee accident in service or overuse during service.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a bilateral elbow disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

Bilateral Hearing Loss 

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus disabilities.  The Veteran contends that he first noticed hearing problems in 1982 following a Howitzer blast during training without hearing protection.  He indicated that his noise exposure continued throughout service due to field artillery training exercises and tours in Kuwait and Iraq.  He reported ringing in his ears since service.

With regards to the Veteran's claim for entitlement to service connection for bilateral hearing loss, the Board finds that while there is competent evidence of current bilateral hearing loss, the preponderance of the competent evidence is against a finding that the current bilateral hearing loss is due to noise exposure in service.  

Based upon review of the record and the Veteran's contentions, it is conceded that the Veteran indeed had noise exposure during service.  However, the medical evidence of record indicates that his bilateral hearing loss is not related to service. In that regard, the evidence does not show that the Veteran's current sensorineural hearing loss was initially sustained during service, manifest within one year of his separation from service, or resulted from an event or injury that occurred during his active duty service.

Concerning in-service disease, the Veteran's service treatment records do not reflect that the Veteran had a hearing loss disability for VA compensation purposes at any point during his period of service.  None of the service audiometric results demonstrated findings of a hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  

The evidence also does not show that the Veteran's bilateral hearing loss was manifest within one year from his separation from service.  In this regard, the Veteran denied hearing loss on separation from service and had normal hearing on VA examination in 2007 and 2010.  Given the absence of hearing loss on separation from service, hearing test results during the one year period following service, and the findings of normal hearing in 2007, two years following the Veteran's discharge from service, there is simply no basis in the record for determining that the Veteran's bilateral hearing loss was manifest to a compensable degree within one year from his separation from service in September 2005.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The evidence also does not show that the Veteran's bilateral hearing loss is related in any way to his active duty service, to include his conceded in-service acoustic trauma.  As noted above, the Veteran's hearing upon entry and separation from service was normal, and there was no threshold shift in hearing during service beyond normal measurement variability.  Further, the only medical etiological opinion of record indicates that the Veteran's bilateral hearing loss is not related to service.  

In this regard, the September 2016 VA examiner diagnosed bilateral sensorineural hearing loss.  The examiner found that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma experienced in the military.  The examiner acknowledged that based on the Veteran's reports and the documents in the claims file, the Veteran was exposed to potentially hazardous noise levels while in service (field artillery).  The examiner indicated that hazardous noise exposure while in service was conceded.  The examiner noted that he took the Veteran's reports of noise exposure and subjective reports of hearing loss while in service into consideration in rendering his opinion.

The examiner noted that electronic hearing testing conducted at enlistment, during service, at discharge, and at the Veteran's post-service VA examination showed the Veteran did not have a significant threshold shift beyond normal measurement variability while in service.  Therefore, the examiner found that the evidence of record showed that the Veteran did not have hearing injury while in service.  The examiner indicated his belief that the thresholds measured while in service were within normal measurement variability.  The examiner explained that evidence in this case clearly and convincingly showed the Veteran did not have a significant threshold shift beyond normal measurement variability while in service.  To illustrate his point, the examiner noted that at enlistment, the Veteran's thresholds at 3000, 4000, and 6000 Hz were 0, 5, and 10 dB in the right ear, and 0, 0, and 10 dB in the left ear.  The examiner noted that at discharge, those thresholds were 5, 10, and 5 dB in the right ear, and 5, 5, and 5 in the left ear.  The examiner explained that these numbers revealed that no hearing damage or injury occurred during service.  

Further, the examiner noted that behavioral measurements always involved some degree of variability and that such differences did not constitute injuries.  The examiner noted that a determination of significant threshold shift beyond normal measurement variability caused by or a result of noise exposure while in service is made by the expert in the area (Audiologist) on a case-by-case basis after a careful review of all evidence.  The examiner explained that the evidence in this case clearly and convincingly showed that the Veteran did not have a hearing injury while in service.  As such, the examiner found that the evidence clearly and convincingly rebutted the Veteran's subjective report of hearing loss while in service.  The examiner indicated that in the absence of an objectively verifiable noise injury, the association between the claimed tinnitus and noise exposure cannot be assumed to exist.

With respect to the Veteran's lay statements, the examiner noted that the Veteran was considered competent to report his symptoms and history; however, it was well known clinically that contemporary medical history reports (to include signs and symptom observations) are far more reliable than retrospective medical history reports that can be influenced by faulty memory, coaching, and legal/rating issues.  The examiner explained that the contemporary medical history associated with the service treatment records (i.e. the audiological assessments throughout service showing that no hearing damage/injury occurred), carried far more weight than years after service retrospective lay medical histories.  

The examiner noted that the Veteran reported noise exposure during and throughout service as a result of his duties in field artillery.  The examiner conceded noise exposure in service; however, found that the evidence did not show that there was a noise injury ("acoustic trauma") while in service.  The examiner clarified the differences between "exposure" and "trauma."  He explained that "exposure" is the state of being exposed to contact with something, being affected by or experiencing something (noise), while "trauma" refers to some form of physical/mental injury (hearing damage/injury).  The examiner indicated that this distinction was of utmost importance here because someone cannot be exposed to something without necessarily having trauma occur/take place.  

In support of his rationale, the examiner cited to a 2006 study conducted by the Institute of Medicine, which concluded that there was not sufficient evidence to determine whether permanent noise-induced hearing loss could develop much later in one's lifetime, long after the cessation of that noise exposure.  The examiner noted that this study concluded that although the definitive studies to address this issue had not been performed, based on anatomical and physiological data available on the recovery process following noise exposure, it was unlikely that such delayed effects (delayed hearing loss) occurred.

In conclusion, the examiner found that based on electronic hearing testing conducted at enlistment, during service, at discharge, and the Veteran's 2007 VA examination, the Veteran did not have hearing injury while in service.  The examiner reiterated that delayed onset hearing loss and tinnitus due to noise exposure were unlikely to occur.  The examiner explained that in the absence of objectively verifiable noise injury, the association between claimed tinnitus and noise exposure could not be assumed to exist.  The examiner opined that the Veteran's hearing loss and reported tinnitus were less likely as not caused by or a result of noise exposure in service.  The examiner found that since the Veteran did not have hearing damage/injury during service or at discharge (or even two years post-discharge), and because delayed onset of hearing loss was unlikely to occur, the Veteran's current hearing loss more likely as not had its nexus outside of military noise exposure.  The examiner opined that the Veteran's current hearing loss and reported tinnitus were more likely as not caused by or a result of presbycusis (age-related hearing loss).

The Board acknowledges that in his March 2016 Board hearing, the Veteran testified that his doctor had related his hearing problems to service based on his reported history.  Although the Veteran is competent to relate what his doctor has told him, the Board finds that the Veteran's reports are outweighed by the September 2016 VA examiner's opinion, as the September 2016 VA examiner had the entire claims file for review, examined the Veteran, and provided a rationale for his conclusion that was grounded in the evidence of record.

Furthermore, to the extent the Veteran has asserted a continuity of symptomatology of hearing problems since service, the Board must find that those assertions lack credibility given that he denied any loss of hearing on his service discharge forms and in his November 2007 VA examination.

Accordingly, as the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved and service connection for bilateral hearing loss is not warranted.   

Tinnitus

With regards to the Veteran's claim for entitlement to service connection for bilateral tinnitus, the Board finds that while there is competent evidence of current tinnitus, the preponderance of the competent evidence is against a finding that the current tinnitus is due to noise exposure in service.  Again, VA has conceded that the Veteran was exposed to noise during service.  Further, the Veteran is competent to state that he experiences tinnitus now.  As such, his testimony is admissible as competent evidence to establish an initial diagnosis after service.  Thus, the question before the Board is whether the Veteran's tinnitus is more likely than not incurred in or aggravated by his military service.  The Board must conclude it is not, as there is no medically sound basis for attributing the tinnitus to service.

On the basis of the service treatment records alone, excluding the Veteran's post-service testimony, tinnitus was not affirmatively shown to be present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  In this regard, the Veteran's service treatment records contain neither the Veteran's lay statements regarding tinnitus nor any medical note or assessment of such.  Significantly, on a 2004 post-deployment questionnaire, the Veteran denied having "ringing of the ears."  

The only medical etiological opinions of record indicate that the Veteran's tinnitus is not related to service.  The November 2007 VA examiner noted that the Veteran reported bilateral low-pitched ringing sounds in both ears since service.  She noted that service treatment records were negative for any complaints, treatment, or diagnosis of tinnitus, and the Veteran reported "no" to ringing of the ears on his DD Form 2796 dated in April 2004.  The examiner opined that due to normal cochlear outer hair cell integrity, normal hearing, and the Veteran's denial of tinnitus in 2004, it was less likely as not that the Veteran's tinnitus was service-related.  

Additionally, the April 2010 VA examiner found that due to the Veteran's documented normal hearing at the time of discharge, his denial of tinnitus in 2004, and normal Otoacoustic Emissions (OAE) testing in 2007, his tinnitus was less likely as not caused by or a result of military noise exposure.  She noted that tinnitus had many possible etiologies.  

Finally, as noted above, the September 2016 VA examiner found based on electronic hearing testing conducted at enlistment, during service, at discharge, and the Veteran's 2007 VA examination, the Veteran did not have hearing injury while in service.  The examiner reiterated that delayed onset hearing loss and tinnitus due to noise exposure were unlikely to occur.  The examiner explained that in the absence of objectively verifiable noise injury, the association between claimed tinnitus and noise exposure could not be assumed to exist.  The examiner opined that the Veteran's hearing loss and reported tinnitus were less likely as not caused by or a result of noise exposure in service.  The examiner found that since the Veteran did not have hearing damage/injury during service or at discharge (or even two years post-discharge), and because delayed onset of hearing loss was unlikely to occur, the Veteran's current hearing loss more likely as not had its nexus outside of military noise exposure.  The examiner opined that the Veteran's current hearing loss and reported tinnitus were more likely as not caused by or a result of presbycusis (age-related hearing loss).

Furthermore, to the extent the Veteran has asserted a continuity of symptomatology of tinnitus since service, the Board must find that those assertions lack credibility given that he denied any ringing of the ears in a 2004 post-deployment questionnaire and in a January 2007 VA treatment record.  These reports contradict the Veteran's later assertions in support of his claim for service connection that his tinnitus has been constant since the 1982 Howitzer blast.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a tinnitus disability, as the record weighs against continuity of symptoms since service.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for a bilateral elbow disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


